


EMPLOYMENT AGREEMENT
 
Employment Agreement, dated effective as of March 2, 2015, by and between
Supertel Hospitality, Inc., a Maryland corporation (the “Company”) and J.
William Blackham, an individual (the “Executive”).
 
WHEREAS, the Company and the Executive desire to enter into an employment
agreement on the terms set forth herein;
 
NOW, THEREFORE, for and in consideration of the premises, covenants, conditions
and obligations thereafter set forth, the parties hereto agree as follows:
 
Section 1.  Employment.  The Company employs the Executive, and the Executive
accepts employment, upon the terms and subject to the conditions hereinafter set
forth.
 
Section 2.  Duties.  The Executive will be employed as Chief Executive Officer
of the Company. The Executive will perform the duties attendant to his executive
position with the Company as may be assigned by the Company’s Board of
Directors. The Executive agrees to devote his full time and best efforts to the
performance of his duties to the Company.  The Executive shall be permitted to
participate in charitable activities and accept positions on the boards of
non-profit entities.  The Executive may also serve on the boards of other
corporations and entities with the consent of the Board of Directors, not to be
unreasonably withheld.
 
Section 3.  Term.  The term of employment of the Executive shall commence on the
first date written above and shall continue for a period of three (3) years
thereafter unless terminated earlier by either party pursuant to the terms of
this Agreement.  The term of employment may be extended thereafter for periods
of one (1) year with the mutual consent of Company and Executive.
 
Section 4.  Compensation and Benefits.  In consideration for the services of the
Executive, the Company will compensate the Executive as follows:
 
(a)  
Base Salary.  The Company will pay the Executive a base annual salary of Three
Hundred and Fifty Thousand Dollars ($350,000) (the “Base Salary”).  The Base
Salary shall be paid in accordance with the Company’s standard and customary
payroll practices.  The Base Salary is subject to increase on annual review by
the Compensation Committee of Company’s Board of Directors (the “Compensation
Committee”) but shall not be decreased without Executive’s consent.

 
(b)  
Annual Bonus.  The Company will consider the Executive for cash bonuses on an
annual basis, payable within ninety (90) days following fiscal year end as
determined by the Compensation Committee. The Company and Executive agree that
the annual bonus plan shall be developed with respect to the principles set
forth on Exhibit A.

 
(c)  
Long Term Incentive Awards.  Executive shall be eligible to participate in any
Supertel long-term incentive program, which shall entitle Executive to receive
equity grants (i.e., options to purchase stock of the Company, restricted stock
grants, performance-based awards, profits-interest/OP units, etc.) in accordance
with Company’s equity plan, at the discretion of the Compensation
Committee.  The amount of awards will be no less than that granted to other
senior executives and shall be reasonable in light of the contribution made, or
expected to be made, by the Executive for the period for which such grant is
made.

 
(d)  
Executive Benefit Plans and Relocation Expenses. Company shall provide Executive
and his eligible dependents with coverage under all employee benefit programs,
plans and practices, in accordance with the terms thereof, which Company makes
available to senior executive officers (provided that such plans are open to new
participants as of the date of this Agreement). This will include vacation
benefits for the Executive pursuant to the standard Company vacation policy
which shall not be less than three (3) weeks per calendar year. To assist with
Executive’s relocation, the Company will reimburse Executive up to Sixty-Five
Thousand Dollars ($65,000) of reasonable moving expenses (including broker fees
for house sale).

 
(e)  
Inducement Award.  As inducement material to Executive’s acceptance of
employment, Executive is granted an equity award of 5,263,152 long-term
incentive plan units representing profit interests in Supertel Limited
Partnership (“LTIP Units”) earned in one-third (1/3) increments upon the
Company’s common stock first achieving during the term of this Agreement each of
the following volume weighted average common stock price per share milestones
for twenty (20) consecutive trading days:

 
(i)           $3.50
 
(ii)           $4.50
 
(iii)           $5.50
 
Earned LTIP Units will vest three (3) years from the date of this
Agreement.  Vested LTIP Units shall convert into an equal number of common
operating units of Supertel Limited Partnership, provided, however, that
redemption of such common operating units by Executive shall be delayed as
necessary, such that any equity issued by the Company would not cause Executive
to exceed the ownership limitations set forth in Company’s charter.
 
Section 5.  Expenses.  The Executive, in connection with the services to be
performed by him pursuant to this Agreement, may be required to make payments
for travel and similar expenses. The Company will reimburse the Executive within
thirty (30) days after Executive renders an accounting for all reasonable
expenses of types authorized by the Company and incurred by the Executive in the
performance of his duties hereunder.  The Executive will comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Company may reasonably establish from time to time.
 
Section 6.  Termination.
 
(a)  
Termination For Cause by Company or Termination by Executive for Good
Reason.  The Company may terminate Executive’s employment for Cause (as defined
below) at any time upon written notice to the Executive.  Executive may
terminate employment at any time for Good Reason (as defined below) upon written
notice to the Company.

 
(b)  
Termination Without Cause or by the Executive Without Good Reason.  The Company
may terminate Executive’s employment at any time without Cause, or the Executive
may terminate employment without Good Reason, each in their sole discretion,
upon 30 days written notice to the other party.

 
(c)  
Death or Disability.  Executive’s employment will terminate upon the death of
the Executive and, at the option of the Company, in the event of the Executive’s
disability, upon 30 days written notice to the Executive.  The Executive will be
deemed disabled if he is unable to perform his duties for a period of ninety
(90) consecutive days, or one hundred and eighty (180) days in the aggregate
during any twelve (12) month period, on account of injury or sickness.  Any
refusal by the Executive to submit to a medical examination upon reasonable
request for the purpose of certifying disability under this Section 6(c) will be
deemed conclusively to constitute evidence of the Executive’s disability.

 
(d)  
Payments Upon Termination For Cause.  If Executive’s employment is terminated
for Cause by Company, all outstanding unvested equity awards will be forfeited
and the Executive will be entitled solely to (i) accrued and unpaid Base Salary
to the date of termination, (ii) the accrued and unused vacation to the date of
termination, (iii) unpaid expense reimbursements under Section 5, and (iv)
vested amounts under qualified retirement plans.

 
(e)  
Payments Upon Termination by Executive Without Good Reason.  If Executive
terminates his employment without Good Reason, all outstanding unvested equity
awards will be forfeited and Executive will be entitled solely to (i) the
benefits provided for in Section 6(d) and (ii) unpaid bonuses earned for
completed prior fiscal years.

 
(f)  
Payments Upon Death or Disability.  If Executive’s employment is terminated upon
death or disability as provided in Section 6(c), Executive (or his estate, as
applicable) will be entitled solely to (i) the benefits provided for in Section
6(e), (ii) any benefits payable on death or disability, as applicable, under the
Company’s benefit plans, and (iii) the immediate vesting of equity awards if
solely subject to time vesting and (iv) any awards, not yet earned but may be
earned based on the achievement of the applicable performance criteria, will
vest at a pro rata amount based on the performance period to the date of
termination.

 
(g)  
Payments Upon Termination Without Cause or Termination for Good Reason.  If the
Executive’s employment is terminated by the Company without Cause or is
terminated by the Executive for Good Reason, Executive will be entitled solely
to (i) the benefits provided for in Section 6(e), (ii) if termination occurs on
or prior to December 31, 2015, an amount equal to one and a half times (1.5x)
Base Salary as in effect at time of termination, (iii) if termination occurs
after December 31, 2015, an amount equal to one times (1x) Base Salary as in
effect at the time of termination, (iv) if termination occurs after December 31,
2015, an amount equal to one times (1x) the average annual bonus previously
earned for up to the prior three (3) years, (v) the immediate vesting of equity
awards solely subject to time vesting, and (vi) any awards, not yet earned but
may be earned based on the achievement of the applicable performance criteria,
will vest at a pro rata amount based on the performance period to the date of
termination.  Additionally, the Company will pay the Executive’s COBRA premiums
during the period that Executive elects to receive COBRA coverage under the
Company’s group health plans, not to exceed eighteen (18) months.

 
(h)  
Termination Following Change in Control.  If at the time of or within twelve
(12) months following a Change in Control (as defined below), and the Company
(or its successor) terminates the Executive’s employment other than for Cause or
by reason of death or disability or the Executive terminates his employment for
Good Reason, Executive will be entitled solely to the benefits set forth in
Section 6(g), provided, however, the additional Base Salary payment will be
increased to two times (2x) Base Salary and the annual bonus payment will be
increased to two times (2x) the average annual bonus previously earned for up to
the prior three (3) years.  If a Change in Control occurs in 2016, the annual
bonus payment for 2015 will be determined and, if earned, paid before the Change
in Control occurs.

 
(i)  
Timing of Payments and Release.  Subject to Section 6(j) below and any
applicable deferral election, all cash payments required following termination
of employment based on Base Salary and bonus shall be made at the times such
cash payments would have been made pursuant to the Company’s payroll and bonus
payment practices, unless otherwise provided in an applicable retirement, equity
compensation or other benefit plan or program of Company. Any payments or
benefits made pursuant to Section 6(g) or Section 6(h) are conditioned on
Executive having first signed a release agreement in a form provided by Company
and the release becoming irrevocable by its terms within seven (7) days
following the date of termination.

 
(j)  
Section 409A.  Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and operated to the extent possible so that the
payments set forth herein either shall be exempt from the requirements of
Section 409A of the Code or shall comply with the requirements of such
provision; provided however that in no event shall the Company be liable to the
Executive for or with respect to any taxes, penalties or interest which may be
imposed upon the Executive pursuant to Section 409A.  To the extent that any
amount payable pursuant to this Agreement constitutes a “deferral of
compensation” subject to Section 409A (a “409A Payment”), then, if on the date
of the Executive’s “separation from service,” as such term is defined in Treas.
Reg. Section 1.409A-1(h)(1), from the Company (“Separation from Service”), the
Executive is a “specified employee,” as such term is defined in Treas. Reg.
Section 1.409-1(i), as determined from time to time by the Company, then such
409A Payment shall not be made to the Executive earlier than the earlier of (i)
six (6) months after the Executive’s Separation from Service; or (ii) the date
of Executive’s death.  The 409A Payment under this Agreement that would
otherwise be made during such period shall be aggregated and paid in one lump
sum, with interest (compounded monthly) at the prime rate reported by the Wall
Street Journal on the date the payment otherwise would have been made, on the
first business day following the end of the six (6) month period or following
the date of the Executive’s death, whichever is earlier.  The Executive hereby
acknowledges that Executive has been advised to seek and has sought the advice
of a tax advisor with respect to the tax consequences to the Executive of all
payments pursuant to this Agreement, including any adverse tax consequences or
penalty taxes under Section 409A and applicable federal and state tax
law.  Executive hereby agrees to bear the entire risk of any such adverse
federal and state tax consequences and penalty taxes in the event any payment
pursuant to this Agreement is deemed to be subject to Section 409A, and that no
representations have been made to the Executive relating to the tax treatment of
any payment pursuant to this Agreement under Section 409A and the corresponding
provisions of any applicable state income tax laws.  If payments under Section 6
constitute 409A Payment, references within Section 6 and this Section 6(j) to
termination of employment or similar language shall mean Executive’s “separation
from service” as defined in Treas. Reg. Section 1.409A-1(h), including the
default presumptions thereunder.  No 409A Payment payable under this Agreement
shall be subject to acceleration or to any change in the specified time or
method of payment, except as otherwise provided under this Agreement and
consistent with Section 409A.

 
(k)  
Additional Matters.  Executive accepts the payments as specified herein as full
satisfaction of all amounts owed to Executive by Company pursuant to this
Agreement in the event of Executive’s termination.  Upon termination of
Executive’s employment for any reason and except as otherwise provided herein,
(i) the vesting, exercise and all of the terms of any equity awards and stock
options held by Executive at termination shall be governed by the plans and
programs and the agreements and other documents pursuant to which such awards
were granted; and (ii) all other rights of Executive under any other
compensatory or benefit plan shall be governed by such plan.

 
(l)  
Section 6 Definitions.  For purposes of this Agreement, “Cause” shall mean:

 
 
(i)
dishonest or fraudulent actions by the Executive in the conduct of his duties
for the Company or the conviction of the Executive of a felony;

 
 
(ii)
a material failure by the Executive to devote substantially all of his business
time to the business of the Company;

 
 
(iii)
a material failure by the Executive to follow the Company’s good faith
instructions and directives that is not cured by the Executive within forty-five
(45)  days after receiving notice;

 
 
(iv)
unreasonable and material neglect, refusal or failure by the Executive to
perform the duties assigned to him that is not cured by the Executive within
forty-five (45) days after receiving notice;

 
 
(v)
the Executive’s material breach of this Agreement that is not cured by the
Executive within forty-five (45) days after receiving notice;

 
 
(vi)
the Executive’s breach of the Company’s Code of Business Conduct and Ethics or
similar successor or augmented codes of conduct or ethics;

 
 
(vii)
any other act or omission which subjects the Company or its subsidiaries or
affiliates to substantial public disrespect, scandal or ridicule; or

 
 
(viii)
any governmental regulatory agency recommends or orders that the Company
terminate the employment of the Executive or relieve him of his duties.

 
“Change in Control” shall mean:
 
(i)  
The acquisition (other than from the Company) by any person, entity or “group”,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and
Exchange Act of 1934, as amended (the “Act”), (excluding any acquisition or
holding by (i) the Company or its subsidiaries, (ii) any employee benefit plan
of the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company or (iii) IRSA Inversiones y Representaciones Sociedad
Anónima or its affiliates) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Act) of 50% or more of either the then outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or

 
(ii)  
Individuals who, as of the date hereof, constitute the Board of Directors of
Company (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for the
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 
(iii)  
Consummation of a reorganization, merger or consolidation, in each case, with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated Company’s then outstanding voting securities, or a liquidation or
dissolution of the Company or of the sale of 50% or more of all of the assets of
the Company.

 
A Change in Control shall not be deemed to have occurred if a transaction
described above occurs with a subsidiary of the Company unless such transaction
results in the consequences described above.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended
 
“Good Reason” shall mean the occurrence of one of the following events, without
the Executive’s prior written consent, provided such event is not corrected
within sixty (60) days following the Board of Directors’ receipt of written
notice from Executive of Executive’s intention to terminate his employment with
the Company for Good Reason, which notice must be provided within ninety (90)
days of the initial existence of one of the following events:
 
(i)  
a material breach of this Agreement by the Company, with the determination as to
whether there has been a breach and whether the breach is material to be
determined by the Audit Committee of the Company’s Board of Directors in the
reasonable and good faith exercise of its discretion; or

 
(ii)  
a diminution of, or reduction or adverse alteration of, Executive’s
compensation, duties or responsibilities, or the Company’s assignment of duties,
responsibilities or reporting requirements that are materially inconsistent with
his positions or that materially expand his duties, responsibilities, or
reporting requirements; or

 
(iii)  
a Change in Control has occurred and Executive is involuntarily removed from the
Board of Directors or at any time Executive has requested to be nominated but is
not nominated for election to the Board of Directors at the subsequent election
of directors; or

 
(iv)  
a Change in Control has occurred and within twelve (12) months thereafter the
Executive is required to relocate more than fifty (50) miles from his first
relocation site.

 
Section 7.  Confidential Information.  The Executive recognizes and acknowledges
that certain assets of the Company and its affiliates, including without
limitation information regarding methods of operation, proprietary computer
programs, sales, products, profits, costs, markets and key personnel
(hereinafter called “Confidential Information”) are valuable, special and unique
assets of the Company and its affiliates.  The Executive will not, during or
after his term of employment, disclose any of the Confidential Information to
any person, firm, corporation, association, or any other entity for any reason
or purpose whatsoever, directly or indirectly, except as may be required
pursuant to his employment hereunder, unless and until such Confidential
Information becomes publicly available other than as a consequence of the breach
of the Executive of his confidentiality obligations hereunder.  In the event of
the termination of his employment, whether voluntary or involuntary and whether
by the Company or the Executive, the Executive will deliver to the Company all
documents and data pertaining to the Confidential Information and will not take
with him any documents or data or any kind or any reproductions (in whole or in
part) of any items relating to the Confidential Information.
 
Section 8.  Noncompetition.  During the term hereof and for twelve (12) months
thereafter, the Executive will not (i) engage directly or indirectly, alone or
as a shareholder, partner, officer, director, employee or consultant of any
other business organization, in any business activities (A) related to publicly
traded or private hotel REIT in North America (“Designated Industry) and (B)
that were either conducted by the Company prior to the Executive’s termination
and directly competitive with the Company or proposed to be conducted by the
Company at the time of such termination, (ii) divert to any competitor of the
Company in the Designated Industry any business opportunity of the Executive, or
(iii) solicit or encourage any officer, employee, or consultant of the Company
to leave its employ for employment by or with any competitor of the Company in
the Designated Industry.  It is expressly agreed that (A) above shall not apply
in the instance of termination for cause. The Executive’s noncompetition
obligations hereunder will not preclude the Executive from owning less than 5%
of the common stock of any publicly traded corporation conducting business
activities in the Designated Industry.  The Executive will continue to be bound
by the provisions of this Section 8 until their expiration and will not be
entitled to any compensation from the Company with respect thereto.  If at any
time the provisions of this Section 8 will be determined to be invalid or
unenforceable, by reason of being vague or unreasonably as to area, duration or
scope of activity, this Section 8 will be considered divisible and will become
and be immediately amended to only such area, duration and scope of activity as
will be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and the Executive agrees that this Section
8 as so amended will be valid and binding as though any invalid or unenforceable
provision had not been included herein.  Further, during and following
employment hereunder, Executive shall not publicly or privately make disparaging
statements concerning the Company or its affiliates, directors, officers,
employees or representatives.
 
Section 9.  Executive Representations.
 
 
(a)
No Restrictions.  Executive represents to Company that Executive is not a party
to or bound by any employment, retainer, consulting, license, non-competition,
non-disclosure, trade secrets or other agreement between Executive and any other
person, partnership, corporation, joint venture, association or other entity
that would restrict, impair or in any manner negatively impact the performance
of his services pursuant to this Agreement. This representation is an express
condition to this Agreement and, in the event of a breach of this
representation, this Agreement shall be null and void.

 
 
(b)
Cooperation.  Executive shall cooperate with the Company, to the extent
reasonably requested by the Company, in any investigation or litigation in which
the Company or its affiliates, directors, officers, employees or representatives
is a party and of which Executive has relevant information by virtue of his
employment with the Company.  The Company shall reimburse Executive reasonable
expenses related to such cooperation.

 
 
(c)
Consultation.  Executive has had the opportunity to consult with an attorney or
other advisors of his choice with respect to this Agreement and the matters
herein.

 
Section 10.  General.
 
(a)  
Notices.  All notices and other communications hereunder will be in writing or
by written telecommunication, and will be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested or
by written telecommunication, to the relevant address set forth below, or to
such other address as the recipient of such notice of communication will have
specified to the other party hereto in accordance with this Section 10:

 
If to the Company, to:
 
Supertel Hospitality, Inc.
1800 West Pasewalk Avenue, Suite 200
Norfolk, NE 68701
 
If to the Executive, to:
 
The address shown on the records of the Company.


(b)  
Equitable Remedies. Each of the parties hereto acknowledges and agrees that upon
any breach by the Executive of his obligations under Section 7 and 8 hereof, the
Company will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief.

 
(c)  
Severability.  If any provision of this Agreement is or becomes invalid, illegal
or unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof will not in any way be
affected or impaired.

 
(d)  
Waivers.  No delay or omission by either party hereto in exercising any right,
power or privilege hereunder will impair such right, power or privilege, nor
will any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 
(e)  
Assigns.  This Agreement will be binding upon and inure to the benefit of the
heirs and successors of each of the parties hereto.

 
(f)  
Entire Agreement.  This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof, and will not be amended except by a written instrument
signed by each of the parties hereto.

 
(g)  
Governing Law.  This Agreement and the performance hereof will be construed and
governed in accordance with the laws of the State of Maryland.

 
(h)  
Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Maryland
before three arbitrators. The arbitration shall be administered by JAMS pursuant
to its Comprehensive Arbitration Rules and Procedures or pursuant to JAMS’
Streamlined Arbitration Rules and Procedures. Judgment on the Award may be
entered in any court having jurisdiction. The arbitrators shall not have the
power to award punitive or exemplary damages. In any arbitration arising out of
or related to this Agreement, the arbitrators shall award to the prevailing
party, if any, the costs and attorneys’ fees reasonably incurred by the
prevailing party in connection with the arbitration. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction. Notwithstanding the foregoing, the Company
may seek interim injunctive relief to enforce restrictive covenants herein
pending resolution of any arbitration.

 
(i)  
Directors and Officers Liability Coverage.  Executive shall be entitled to the
same coverage under the Company’s directors and officers liability insurance
policies as is available to senior executive officers and directors with
Company.  In any event, Company shall indemnify and hold Executive harmless, to
the fullest extent permitted by the Company’s charter, bylaws and other
organizational documents and the laws of the State of Maryland, from and against
all costs, charges and expenses (including advancement of reasonable attorneys’
fees) incurred or sustained in connection with any action, suit or proceeding to
which Executive may be made a party by reason of Executive’s being or having
been a director or officer of Company or any of its affiliates or employee
benefit plans.  The provisions of this Section shall survive the termination and
expiration of this Agreement for any reason, and continue for the duration of
Executive’s employment or service as a member of the Company’s Board of
Directors in accordance with the terms of this Section, including any acts and
omissions to act occurring after the termination or expiration of this
Agreement.

 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.
 

 
Supertel Hospitality, Inc.
   
/s/ J. William Blackham
By:  /s/ James H. Friend
J. William Blackham
James H. Friend,
 
Chairman, Board of Directors of Supertel
 
Hospitality, Inc.


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A



 
ANNUAL BONUS





The bonus shall be reasonable in light of the contribution made by Executive for
such year in relation to the contributions made and bonuses paid to other senior
Company executives for such year.  Executive will have an annual target
performance bonus equal to 100% of Base Salary.  The annual cash bonus will be
predicated based on both objective and individual measures determined by the
Compensation Committee.  Objective performance criteria shall generally be based
on a combination of management based objectives (e.g. building a strong, new
management team) as well as company-wide metrics (e.g. improving FFO, EBITDA,
RevPAR growth) and balance sheet metrics (e.g. capital raising of $25-50M, per
annum), market capitalization growth ($60-$100M), and additional individual
criteria to be determined by the Compensation Committee in consultation with the
CEO.
 
The Compensation Committee retains discretion to take into account market events
not contemplated when performance objectives were set.
 
2015 ANNUAL BONUS PLAN
 
A total of up to 100% Base Salary would be eligible to be earned based on key
performance objectives as follows:
 
Performance Objective
 
Weighting
Market Capitalization Growth (exclusive of any existing preferred, conversion of
existing preferred stock or exercise of current warrants or option or investment
by Real Estate Strategies L.P., or its affiliates): achieving and maintaining
market capitalization of $30M or more
 
35%
Create and achieve 100% of 2015 business plan and budget, which shall have been
approved by the Board of Directors
 
25%
Develop and materially commence execution of plan to divest and acquire
properties, which has been approved by the Board of Directors
 
15%
Improvement in performance of legacy hotel portfolio: 5% improvement in 2015 FFO
 
5%
Recruit and hire appropriate new senior management team members to complement
the existing management team and coordinate and lead the newly constituted
management team in further achieving the approved 2015 business plan and budget
 
20%
     



 

